Exhibit 10.20

 

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This First Amendment to Amended and Restated Credit Agreement (this “Amendment”)
is entered into as of July 30, 2010 by and among AMERICAN CRYSTAL SUGAR COMPANY,
a cooperative corporation formed under the laws of the State of Minnesota (the
“Borrower”), COBANK, ACB, a federally chartered banking organization (“CoBank”),
in its capacity as administrative agent for the Lenders, as defined below (in
such capacity, the “Administrative Agent”), and CoBank and U.S. AGBANK, FCB
(“U.S. AgBank”), a farm credit bank chartered by the Farm Credit Administration,
in their capacities as Lenders under the Facilities (as defined below) that are
the subject of the substantive amendments effected by this Amendment.

 

RECITALS

 

The Borrower, the several banks and other financial institutions from time to
time party thereto (the “Lenders”), and the Administrative Agent are parties to
that certain Amended and Restated Credit Agreement dated as of July 30, 2009 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).

 

The parties wish to amend the Credit Agreement on the terms and subject to the
conditions contained in this Amendment.

 

ACCORDINGLY, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

Section 1.               Definitions.  Capitalized terms used and not otherwise
defined herein shall have the meanings given them in the Credit Agreement.

 

Section 2.               Amendments to the Credit Agreement.  The Credit
Agreement is hereby amended as follows:

 

(a)           Amendment to Section 1.1 of the Credit Agreement (Definitions). 
Section 1.1 of the Credit Agreement is hereby amended by adding or amending and
restating, as applicable, each of the following definitions:

 

“Aggregate Revolving Commitment Amount” means the sum of the Aggregate Revolving
Credit Facility Commitment Amount, the Aggregate Revolving Letter of Credit
Commitment Amount and the Aggregate Term Revolving Commitment Amount then in
effect.

 

“Aggregate Term Commitment Amount” means $22,293,401.98, constituting the sum of
the Term Commitments of all Lenders.

 

--------------------------------------------------------------------------------


 

“Aggregate Term Revolving Commitment Amount” means $50,000,000, constituting the
sum of the Term Revolving Commitments of all Lenders, subject to adjustment in
accordance with Section 2.16.

 

“Commitment” means, with respect to any Lender, the Revolving Credit Facility
Commitment, the Term Commitment, the Term Revolving Commitment or the Revolving
Letter of Credit Commitment, as the context requires.

 

“Commitment Amount” means the Aggregate Revolving Credit Facility Commitment
Amount, the Aggregate Revolving Letter of Credit Commitment Amount, the
Aggregate Term Commitment Amount or the Aggregate Term Revolving Commitment
Amount, as the context requires and subject to adjustment in accordance with
Section 2.16.

 

“Commitment Termination Date” means the Revolving Credit Facility Termination
Date, the Term Revolving Commitment Termination Date or the Revolving Letter of
Credit Commitment Termination Date, as the context requires.

 

“Credit Exposure” means, with respect to any Lender, (a) at all times prior to
termination of the Commitments, the aggregate amount of such Lender’s
Commitments; and (b) thereafter, the aggregate amount of such Lender’s Facility
Outstanding Amount with respect to each Facility.

 

“Existing Indebtedness” means, collectively, the Existing Revolving Loan, the
Existing Revolving Term Loan T01, the Outstanding Revolving Term Loan T01
Advances, the Existing Revolving Term Loan T06, the Outstanding Revolving Term
Loan T06 Advances and the Existing Revolving Letter of Credit Loan.

 

“Facility” means the Revolving Credit Facility, the Term Facility, the Term
Revolving Facility or the Revolving Letter of Credit Facility, as the context
requires.

 

“Facility Outstanding Amount” means the Revolving Credit Facility Outstanding
Amount, the Term Facility Outstanding Amount, the Term Revolving Facility
Outstanding Amount or the Revolving Letter of Credit Facility Outstanding
Amount, as the context requires.

 

“Fee Letter” means the separate agreement dated as of the Closing Date and the
separate agreement dated as of June 30, 2010, each between the Borrower and the
Administrative Agent, and each setting forth certain fees to be paid by the
Borrower to the Administrative Agent for the Administrative Agent’s own account
or for the account of the Lenders, as more fully set forth therein.

 

“First Amendment Effective Date” means July 30, 2010.

 

2

--------------------------------------------------------------------------------


 

“Interest Period” means, relative to any LIBOR Loan, the period beginning on
(and including) the date on which such LIBOR Loan is made, or continued as, or
converted into, a LIBOR Loan pursuant to Section 2.2, 2.3 or 2.5 and shall end
on (but exclude) the day that numerically corresponds to such date one, three or
six months thereafter (or, if such month has no numerically corresponding day,
on the last Business Day of such month), as the Borrower may select in its
relevant notice pursuant to Section 2.2, 2.3 or 2.5; provided, however, that:

 

(a)           no more than five (5) different Interest Periods may be
outstanding at any one time for each Facility other than the Term Revolving
Facility, and no more than ten (10) different Interest Periods may be
outstanding at any one time for the Term Revolving Facility;

 

(b)           if an Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall end on the next following Business Day
(unless such next following Business Day is the first Business Day of a month,
in which case such Interest Period shall end on the next preceding Business
Day); and

 

(c)           no Interest Period may end later than the Maturity Date for the
applicable Facility.

 

“Letter of Credit Facility” means the Revolving Credit Facility, the Term
Revolving Facility or the Revolving Letter of Credit Facility, as applicable.

 

“Letter of Credit Lenders” means the Revolving Credit Facility Lenders, the Term
Revolving Lenders or the Revolving Letter of Credit Lenders, as applicable.

 

“Letter of Credit Sublimit” means (a) $50,000,000 in respect of the Revolving
Credit Facility, (b) $50,000,000 in respect of the Term Revolving Facility, and
(c) the Aggregate Revolving Letter of Credit Commitment Amount in respect of the
Revolving Letter of Credit Facility; as the context requires.

 

“Maturity Date” means (a) with respect to the Revolving Credit Facility,
July 30, 2012; (b) with respect to the Term Facility, December 31, 2015;
(c) with respect to the Term Revolving Facility, July 30, 2015; and (d) with
respect to the Revolving Letter of Credit Facility, April 30, 2013.

 

“Note” means any Revolving Credit Facility Note, Term Note, Term Revolving Note
or Revolving Letter of Credit Note.

 

“Outstanding Revolving Term Loan T01 Advances” has the meaning specified in
Section 2.1(b).

 

“Outstanding Revolving Term Loan T06 Advances” has the meaning specified in
Section 2.1(c).

 

3

--------------------------------------------------------------------------------


 

“Revolving Term Loan T01 Advance” means any loan of funds by a Lender to the
Borrower under the Revolving Term Loan T01 Facility on or after the Closing Date
to but excluding the First Amendment Effective Date, which loans are being
refinanced by proceeds of the Term Facility.

 

“Revolving Term Loan T01 Facility” means a revolving credit facility made
available to the Borrower by the Lenders under Section 2.1(b) as in effect from
the Closing Date until the First Amendment Effective Date.

 

“Revolving Term Loan T06 Advance” means any loan of funds by a Lender to the
Borrower under the Revolving Term Loan T06 Facility on or after the Closing Date
to but excluding the First Amendment Effective Date, which loans are being
refinanced by proceeds of the Term Revolving Facility.

 

“Revolving Term Loan T06 Facility” means a revolving credit facility made
available to the Borrower by the Lenders under Section 2.1(c) as in effect from
the Closing Date until the First Amendment Effective Date.

 

“Secured Obligations” means the Obligations arising under the Term Facility, the
Term Revolving Facility and the Revolving Letter of Credit Facility.

 

“Term Advance” means a loan of funds by a Lender to the Borrower under the Term
Facility, including Base Rate Loans, LIBOR Loans and Quoted Rate Loans made
thereunder.

 

“Term Borrowing” means a Borrowing consisting of a Term Advance by each of the
Term Lenders.

 

“Term Commitment” means, with respect to each Lender, (a) the amount so
designated opposite such Lender’s name on Exhibit A, plus or minus any such
amount assumed or assigned pursuant to any Assignment and Assumption; or (b) as
the context may require, the obligation of such Lender to make Term Advances
under Section 2.1(b).

 

“Term Facility” means the term credit facility being made available to the
Borrower by the Lenders pursuant to Section 2.1(b).

 

“Term Facility Outstanding Amount” means, as of the date of determination, the
aggregate principal amount of all outstanding Term Advances.

 

“Term Lender” means any Lender with a Term Commitment.

 

“Term Note” means a promissory note of the Borrower payable to a Lender in the
amount of such Lender’s Term Commitment, in substantially the form of Exhibit E.

 

4

--------------------------------------------------------------------------------


 

“Term Revolving Advance” means a loan of funds by a Lender to the Borrower under
the Term Revolving Facility, including Base Rate Loans, LIBOR Loans and Quoted
Rate Loans made thereunder.

 

“Term Revolving Borrowing” means a Borrowing consisting of a Term Revolving
Advance by each of the Term Revolving Lenders.

 

“Term Revolving Commitment” means, with respect to each Lender, (a) the amount
so designated opposite such Lender’s name on Exhibit A, plus or minus any such
amount assumed or assigned pursuant to any Assignment and Assumption; or (b) as
the context may require, the obligation of such Lender to make Term Revolving
Advances under Section 2.1(c).

 

“Term Revolving Commitment Termination Date” means the earlier of (a) the
applicable Maturity Date for such Facility; and (b) the date on which the Term
Revolving Commitments are terminated pursuant to Section 7.2.

 

“Term Revolving Facility” means the revolving credit facility being made
available to the Borrower by the Lenders pursuant to Section 2.1(c).

 

“Term Revolving Facility Outstanding Amount” means, as of the date of
determination, (a) the aggregate principal amount of all outstanding Term
Revolving Advances; and (b) the Letter of Credit Exposure under the Term
Revolving Facility.

 

“Term Revolving Lender” means any Lender with a Term Revolving Commitment.

 

“Term Revolving Note” means a promissory note of the Borrower payable to a
Lender in the amount of such Lender’s Term Revolving Commitment, in
substantially the form of Exhibit F.

 

(b)           Amendment to Section 1.1 of the Credit Agreement (Definitions). 
Section 1.1 of the Credit Agreement is further amended by deleting therefrom
each of the following definitions:

 

“Aggregate Commitment Amount”

 

“Aggregate Revolving Term Loan T01 Commitment Amount”

 

“Aggregate Revolving Term Loan T06 Commitment Amount”

 

“Revolving Term Loan T01 Availability Termination Date”

 

“Revolving Term Loan T01 Borrowing”

 

“Revolving Term Loan T01 Commitment”

 

5

--------------------------------------------------------------------------------


 

“Revolving Term Loan T01 Commitment Termination Date”

 

“Revolving Term Loan T01 Facility Outstanding Amount”

 

“Revolving Term Loan T01 Lender”

 

“Revolving Term Loan T01 Note”

 

“Revolving Term Loan T06 Availability Termination Date”

 

“Revolving Term Loan T06 Borrowing”

 

“Revolving Term Loan T06 Commitment”

 

“Revolving Term Loan T06 Commitment Termination Date”

 

“Revolving Term Loan T06 Facility Outstanding Amount”

 

“Revolving Term Loan T06 Lender”

 

“Revolving Term Loan T06 Note”

 

(c)           Amendment to Section 2.1(b) of the Credit Agreement (Revolving
Term Loan T01 Facility).  Section 2.1(b) of the Credit Agreement is amended and
restated in its entirety to read as follows:

 

(b)           Term Facility.  The Borrower acknowledges that the Term Lenders
have made various Revolving Term Loan T01 Advances to the Borrower in the
aggregate amount of $21,293,401.98 outstanding as of the First Amendment
Effective Date (the “Outstanding Revolving Term Loan T01 Advances”).  The
Outstanding Revolving Term Loan T01 Advances are Term Advances for purposes of
this Agreement and shall be repayable in accordance with this Agreement.  Each
Term Lender hereby agrees, on the terms and subject to the conditions herein set
forth, to make a single Term Advance to the Borrower on the First Amendment
Effective Date in the amount of $1,000,000 to be applied to repay $1,000,000 of
the Outstanding Revolving Term Loan T06 Advances immediately prior to conversion
of Outstanding Revolving Term Loan T06 Advances into Term Revolving Advances
under Section 2.1(c) hereof.  The Term Facility is not a revolving facility;
once such Term Advance is made by the Term Lenders on the First Amendment
Effective Date, the Term Lenders shall have no further obligation to make any
additional Term Advances to the Borrower under the Term Facility, whether or not
any amounts are repaid thereunder.

 

(d)           Amendment to Section 2.1(c) of the Credit Agreement (Revolving
Term Loan T06 Facility).  Section 2.1(c) of the Credit Agreement is amended and
restated in its entirety to read as follows:

 

6

--------------------------------------------------------------------------------


 

(c)           Term Revolving Facility.  The Borrower acknowledges that the Term
Revolving Lenders have made various Revolving Term Loan T06 Advances to the
Borrower in the aggregate amount of $1,000,000 outstanding as of the First
Amendment Effective Date (the “Outstanding Revolving Term Loan T06 Advances”). 
Each Term Revolving Lender hereby agrees, on the terms and subject to the
conditions herein set forth, including but not limited to satisfaction of all
conditions set forth in Section 3.2, to continue to make Term Revolving Advances
to the Borrower from time to time during the period on and after the First
Amendment Effective Date to and including the Term Revolving Commitment
Termination Date, in an aggregate amount at any time outstanding not to exceed
such Term Revolving Lender’s Percentage of each Borrowing from time to time
requested by the Borrower under the Term Revolving Facility; provided, however,
that no Term Revolving Lender’s Percentage of the Term Revolving Facility
Outstanding Amount shall at any time exceed such Lender’s Term Revolving
Commitment.  Within the above limits, the Borrower may obtain Term Revolving
Advances, prepay Term Revolving Advances in accordance with the terms hereof and
reborrow Term Revolving Advances in accordance with the applicable terms and
conditions of this Article II.

 

(e)           Amendment to Section 2.2(a) of the Credit Agreement (Borrowings). 
Section 2.2(a) of the Credit Agreement is amended and restated in its entirety
to read as follows:

 

(a)           Borrowings.  Each Revolving Credit Facility Borrowing shall be
funded by the Revolving Credit Facility Lenders; each Term Borrowing shall be
funded by the Term Lenders; each Term Revolving Borrowing shall be funding by
the Term Revolving Lenders; and each Revolving Letter of Credit Borrowing shall
be funded by the Revolving Letter of Credit Lenders.  Each such Borrowing shall
be funded as Base Rate Advances, LIBOR Advances or Quoted Rate Advances, as the
Borrower shall specify in the related notice of proposed Borrowing.  Base Rate
Loans, LIBOR Loans and Quoted Rate Loans may be outstanding at the same time.

 

(f)            Amendment to Section 2.2(e) of the Credit Agreement (Notice;
Proceeds).  The third sentence of Section 2.2(e) of the Credit Agreement is
amended and restated in its entirety to read as follows:

 

Subject to satisfaction of the conditions precedent set forth in Article III
with respect to such Borrowing, at or before 10:00 a.m. (Denver time) on the
date of the requested Borrowing for a LIBOR Advance, Base Rate Advance or Quoted
Rate Advance, each of the Revolving Credit Facility Lenders, Term Lenders, Term
Revolving Lenders or Revolving Letter of Credit Lenders, as applicable, shall
provide the Administrative Agent at the principal office of the Administrative
Agent in Denver, Colorado (or such other office as the Administrative Agent may
designate), with immediately available funds covering such Lender’s Percentage
of such Borrowing.

 

7

--------------------------------------------------------------------------------


 

(g)           Amendment to Section 2.9 of the Credit Agreement (Commitment to
Issue Letters of Credit).  The first sentence of Section 2.9 of the Credit
Agreement is amended and restated in its entirety to read as follows:  :

 

The Letter of Credit Issuer agrees, from the Closing Date to and including the
sixtieth (60th) day prior to the Revolving Credit Facility Termination Date, the
Term Revolving Commitment Termination Date or the Revolving Letter of Credit
Commitment Termination Date, as applicable, to issue one or more letters of
credit for the account of the Borrower.

 

(h)           Amendments to Section 2.9(a) of the Credit Agreement (Commitment
to Issue Letters of Credit).  Section 2.9(a) of the Credit Agreement is amended
by deleting “or” after clause (a)(i) thereof, deleting the period after clause
(a)(ii) and inserting “; or” in substitution therefor, and inserting a new
clause (iii) at the end of the second sentence of Section 2.9 to read as
follows:

 

(iii) with respect to a Letter of Credit issued under the Term Revolving
Facility, the Term Revolving Facility Outstanding Amount would exceed the
Aggregate Term Revolving Commitment Amount.

 

(i)            Amendment to Section 2.12(d) of the Credit Agreement (Revolving
Term Loan T01 Facility Principal).  Section 2.12(d) of the Credit Agreement is
amended and restated in its entirety to read as follows:

 

(d)           Term Facility Principal.  Principal of the Term Facility shall be
paid in three installments, with a principal payment of $7,000,000 due and
payable on December 31, 2013, a second principal payment of $7,000,000 due and
payable on December 31, 2014, and the entire remaining unpaid principal balance
of the Term Facility due and payable on the Maturity Date for the Term Facility.

 

(j)            Amendment to Section 2.12(e) of the Credit Agreement (Revolving
Term Loan T06 Facility Principal).  Section 2.12(e) of the Credit Agreement is
amended and restated in its entirety to read as follows:

 

(e)           Term Revolving Facility Principal.  The aggregate unpaid principal
amount of all Term Revolving Facility Advances shall be payable on the
applicable Maturity Date.

 

(k)           Amendment to Section 2.12(h)(i)(A) of the Credit Agreement
(Application of Mandatory Prepayments).  Section 2.12(h)(i)(A) of the Credit
Agreement is amended and restated in its entirety to read as follows:

 

(A)          first, to the principal balance of the Term Facility, the Term
Revolving Facility and the Revolving Letter of Credit Facility, to be applied
pro rata in inverse order of their maturities, and, if the amount so prepaid
exceeds $15,000,000, the Commitment Amount for each such Facility shall be
permanently reduced on a pro rata basis by the amount prepaid;

 

8

--------------------------------------------------------------------------------


 

(l)            Amendment to Section 2.14(a) of the Credit Agreement (Fees). 
Section 2.14(a) of the Credit Agreement is amended and restated in its entirety
to read as follows:

 

(a)           Unused Fee.  The Borrower will pay to the Administrative Agent,
for the pro rata account of the Lenders, an ongoing Unused Fee (the “Unused
Fee”) computed as the product of (i) an annual rate equal to the applicable
Margin relating to the Unused Fee; and (ii) the daily average amount by which
(1) the Aggregate Revolving Commitment Amount exceeds (2) the sum of the
Facility Outstanding Amount with respect to each of the Revolving Credit
Facility, the  Term Revolving Facility and the Revolving Letter of Credit
Facility, from the First Amendment Effective date to and including the Maturity
Date, payable on or prior to the 10th day of each calendar month in arrears, as
accrued through the last day of the immediately preceding calendar month.  Any
Unused Fee remaining unpaid on the Maturity Date shall be due and payable on
such date.  The Unused Fee shall be shared by the Lenders on the basis of their
respective Percentages.

 

(m)          Amendment to Section 2.17(f) of the Credit Agreement (Application
of Payments).  Section 2.17(f) of the Credit Agreement is amended by amending
and restating subsection (ii) of the second sentence thereof to read as follows:

 

(ii) proceeds of Collateral, after payment of costs of collection thereof, shall
be applied, first, ratably, to payment of the Term Facility, the Term Revolving
Facility and the Revolving Letter of Credit Facility, and applied to principal
and interest due thereunder in accordance with the Intercreditor Agreement, and
second, to any remaining Obligations, in such order of application as the
Required Lenders shall determine in their sole discretion.

 

(n)           Amendment to Section 9.3(d) of the Credit Agreement
(Participations).  Section 9.3(d) of the Credit Agreement is amended by
(i) deleting the first reference therein to “the Revolving Credit Facility” and
substituting “any Facility” therefor, (ii) deleting each subsequent reference
therein to “the Revolving Credit Facility” and substituting “such Facility”
therefor, and (iii) deleting each reference to “the Revolving Credit Facility
Note” and substituting “the Note with respect to such Facility” therefor.

 

(o)           Amendments to Exhibits A, E and F to the Credit Agreement.  The
Credit Agreement is hereby amended by deleting Exhibits A, E and F to the Credit
Agreement and replacing them in their entirety with Exhibits A, E and F to this
Amendment.

 

Section 3.               References.  All references in the Credit Agreement to
“this Agreement” shall be deemed to refer to the Credit Agreement as amended
hereby, and any and all references in any other Loan Document to the Credit
Agreement shall be deemed to refer to the Credit Agreement as amended hereby.

 

Section 4.               No Other Changes.  Except as expressly set forth
herein, all terms of the Credit Agreement and each of the other Loan Documents
remain in full force and effect.

 

9

--------------------------------------------------------------------------------


 

Section 5.               Representations and Warranties.  The Borrower hereby
represents and warrants to the Administrative Agent and the Lenders as follows:

 

(a)           The Borrower has all requisite power and authority, corporate or
otherwise, to execute and deliver this Amendment and to perform its obligations
under this Amendment and the Loan Documents to which the Borrower is a party. 
This Amendment and the Loan Documents to which the Borrower is a party have been
duly and validly executed and delivered to the Administrative Agent by the
Borrower, and this Amendment and the Loan Documents to which the Borrower is a
party constitute the Borrower’s legal, valid and binding obligations,
enforceable in accordance with their terms.

 

(b)           The execution, delivery and performance by the Borrower of this
Amendment and the Loan Documents to which the Borrower is a party have been duly
authorized by all necessary corporate or other action and do not and will not
(i) require any authorization, consent or approval by any governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, (ii) violate the Borrower’s Organizational Documents or any provision
of any law, rule, regulation or order presently in effect having applicability
to the Borrower, or (iii) result in a breach of, or constitute a default under,
any indenture or agreement to which the Borrower is a party or by which the
Borrower or its properties may be bound or affected.

 

(c)           All of the representations and warranties contained in Article IV
of the Credit Agreement and in each other Loan Document are correct on and as of
the date hereof as though made on and as of such date, except to the extent that
such representations and warranties relate solely to an earlier date.

 

(d)           No event has occurred and is continuing, or would result from the
execution and delivery of this Amendment or the other documents contemplated
hereunder to which the Borrower is a party, which constitutes a Default or an
Event of Default.

 

Section 6.               Effectiveness.  This Amendment shall be effective only
if the Administrative Agent has received, on or before the date of this
Amendment (or such later date as the Administrative Agent may agree in writing),
each of the following, each in form and substance acceptable to the
Administrative Agent in its sole discretion:

 

(a)           this Amendment, duly executed by the Borrower;

 

(b)           the Term Notes, duly executed by the Borrower in favor of each of
the Term Lenders;

 

(c)           the Term Revolving Notes, duly executed by the Borrower in favor
of each of the Term Revolving Lenders;

 

(d)           an Acknowledgment and Agreement of Guarantor, duly executed by the
Guarantor;

 

10

--------------------------------------------------------------------------------


 

(e)           a certificate of the secretary or other appropriate officer of the
Borrower certifying (i) that the execution, delivery and performance of this
Amendment and the other documents contemplated hereunder to which the Borrower
is a party have been duly approved by all necessary action of the Governing
Board of the Borrower, and attaching true and correct copies of the applicable
resolutions granting such approval; (ii) that the Organizational Documents of
the Borrower, which were certified and delivered to the Administrative Agent
pursuant to the most recent certificate of secretary or assistant secretary
given by the Borrower to the Lenders, continue in full force and effect and have
not been amended or otherwise modified except as set forth in the certificate to
be delivered as of the date hereof; and (iii) that the officers and agents of
the Borrower who have been certified to the Administrative Agent, pursuant to
the certificate of secretary or assistant secretary given by the Borrower to the
Administrative Agent, as being authorized to sign and to act on behalf of the
Borrower continue to be so authorized or setting forth the sample signatures of
each of the officers and agents of the Borrower authorized to execute and
deliver this Amendment and all other documents, agreements and certificates on
behalf of the Borrower;

 

(f)            a signed copy of an opinion of counsel for each Obligor addressed
to the Administrative Agent, on behalf of the Lenders, with respect to the
matters contemplated by this Amendment and all other documents, agreements and
certificates contemplated hereunder;

 

(g)           the following financial information of the Borrower and the
Consolidated Group:  (i) consolidated and consolidating financial statements for
the Fiscal Years ending August 31, 2007 through August 31, 2009, audited by Eide
Bailly LLP, and interim financial statements for the most recent period
completed, including balance sheets, income statements and cash flow statements
prepared in conformity with GAAP; (ii) a 1-year (commencing September 1, 2010)
business plan and pro-forma financial projections; and (iii) such other
financial information as the Administrative Agent may reasonably request;

 

(h)           the absence of any Material Adverse Effect, financial or
otherwise, affecting the Borrower or the Consolidated Group since August 31,
2009; and

 

(i)            payment of all fees and expenses due and payable pursuant to the
Fee Letter dated as of June 30, 2010 and Section 10 hereof.

 

Section 7.               Certificates of Insurance.  Not later than five
Business Days after the date hereof, the Borrower shall deliver to the
Administrative Agent evidence of all insurance required by the terms of the
Security Documents, together with certificates and loss payable endorsements
showing the Administrative Agent, for the benefit of the Lender Parties, as
mortgagee, additional insured and lender loss payee thereunder.  Notwithstanding
anything to the contrary in the Credit Agreement, this Amendment shall be deemed
a “Loan Document” and the Borrower’s failure to comply with this Section 7 shall
be deemed to be a default in the performance, or breach, of a covenant or
agreement of an Obligor in a Loan Document as more fully described in
Section 7.1 of the Credit Agreement.

 

11

--------------------------------------------------------------------------------


 

Section 8.               No Waiver.  The execution of this Amendment and any
documents, agreements and certificates contemplated hereunder shall not be
deemed to be a waiver of any Default or Event of Default or any other breach,
default or event of default under any Loan Document or other document held by
the Administrative Agent or any Lender, whether or not known to the
Administrative Agent or any Lender and whether or not existing on the date of
this Amendment.

 

Section 9.               Release of Administrative Agent and Lenders.  The
Borrower, by its signature to this Amendment, hereby absolutely and
unconditionally releases and forever discharges the Administrative Agent and the
Lenders, and any and all participants, parent corporations, subsidiary
corporations, affiliated corporations, insurers, indemnitors, successors and
assigns thereof, together with all of the present and former Directors,
officers, agents and employees of any of the foregoing, from any and all claims,
demands or causes of action of any kind, nature or description, whether arising
in law or equity or upon contract or tort or under any state or federal law or
otherwise, which the Borrower has had, now has or has made claim to have against
any such Person for or by reason of any act, omission, matter, cause or thing
whatsoever occurring or arising prior to the date of this Amendment, whether
such claims, demands and causes of action are matured or unmatured or known or
unknown.

 

Section 10.             Costs and Expenses.  The Borrower hereby reaffirms its
agreement under Section 9.6 of the Credit Agreement to pay or reimburse the
Administrative Agent on demand for all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent and specifically including allocated costs of in house counsel), in
connection with the preparation, negotiation, execution, delivery and
administration of this Amendment and the other documents, agreements and
certificates contemplated hereunder (whether or not the transactions
contemplated hereby or thereby shall be consummated);

 

Section 11.             Miscellaneous.  This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same instrument.  This Amendment shall be governed
by, and construed in accordance with, the laws of the State of Colorado (other
than its conflicts of laws rules).

 

Signature page follows

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the day
and year first above written.

 

 

AMERICAN CRYSTAL SUGAR COMPANY, as Borrower

 

 

 

 

 

By:

/s/ Samuel S. M. Wai

 

 

Name:

Samuel S. M. Wai

 

 

Title:

Treasurer

 

 

 

 

 

COBANK, ACB, as Administrative Agent and as a Lender

 

 

 

 

 

By:

/s/ Jeffrey C. Norte

 

 

Name:

Jeffrey C. Norte

 

 

Title:

Vice President

 

 

 

 

 

U.S. AGBANK, FCB, as a Lender

 

 

 

 

 

By:

/s/ Paul Burdick

 

 

Name:

Paul Burdick

 

 

Title:

Asst. Vice President

 

 

 

Signature Page to First Amendment to Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT AND AGREEMENT OF GUARANTOR

 

The undersigned, a guarantor of the indebtedness of American Crystal Sugar
Company, a cooperative corporation formed under the laws of the State of
Minnesota (the “Borrower”), to CoBank, ACB, a federally chartered banking
organization, in its capacity as the Administrative Agent (as described in the
Credit Agreement defined in the foregoing First Amendment to Amended and
Restated Credit Agreement (the “First Amendment”)), pursuant to an Amended and
Restated Guaranty dated as of July 30, 2009 (as amended, restated, supplemented
or otherwise modified from time to time, the “Guaranty”), hereby
(i) acknowledges receipt of the First Amendment; (ii) consents to the terms and
execution thereof; (iii) reaffirms all obligations to the Administrative Agent
and the Lenders pursuant to the terms of the Guaranty; and (iv) acknowledges
that the Administrative Agent and the Lenders may amend, restate, extend, renew
or otherwise modify the Credit Agreement and any indebtedness or agreement of
the Borrower, or enter into any agreement or extend additional or other credit
accommodations, without notifying or obtaining the consent of the undersigned
and without impairing the liability of the undersigned under the Guaranty.

 

 

SIDNEY SUGARS INCORPORATED

 

 

 

 

 

By:

/s/ Samuel S. M. Wai

 

 

Name:

Samuel S. M. Wai

 

 

Title:

Treasurer

 

 

 

Signature Page to Acknowledgment and Agreement of Guarantor

 

--------------------------------------------------------------------------------


 

Exhibit A

COMMITMENTS AND ADDRESSES

 

Name

 

Commitment Amounts

 

Notice Address

CoBank, ACB, as Administrative Agent

 

N/A

 

5500 South Quebec Street
Greenwood Village, CO 80111
Attention:  Jacquie Fredericks
Phone:  (303) 694-5833
Facsimile:  (303) 796-1456
E-mail:  jfreder@cobank.com

 

 

 

 

 

CoBank, ACB, as a Lender

 

Revolving Credit Facility Commitment: $192,000,000
Term Commitment: $22,293,401.98
Term Revolving Commitment: $40,000,000
Revolving Letter of Credit Commitment: $54,304,163.06

 

5500 South Quebec Street
Greenwood Village, CO 80111
Attention:  Jacquie Fredericks
Phone:  (303) 694-5833
Facsimile:  (303) 796-1456
E-mail:  jfreder@cobank.com

 

 

 

 

 

U.S. AgBank, FCB, as a Lender by assignment pursuant to an Assignment and
Assumption

 

Revolving Credit Facility Commitment: $50,000,000
Term Commitment: $0
Term Revolving Commitment: $10,000,000
Revolving Letter of Credit Commitment: $6,545,036.93

 

245 N. Waco
Wichita, KS 67202
Attention:  Travis W. Ball
Phone:  (316) 266-5448
Facsimile:  (316) 291-5011
E-mail:  travis.ball@usagbank.com

 

1

--------------------------------------------------------------------------------


 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

Revolving Credit Facility Commitment: $28,000,000
Term Commitment: $0
Term Revolving Commitment: $0
Revolving Letter of Credit Commitment: $0

 

1251 Avenue of the Americas
New York, NY 10020-1104
Attention: Portfolio Management Group
Phone: (212) 782-4206
Facsimile: (212) 782-6440

With a copy to:
Attention: Scott Ackerman, VP
601 Carlson Parkway, Suite 370
Minnetonka, MN 55305
Phone: (952) 473-7894
Facsimile: (952) 473-5152
E-mail: sackerman@us.mufg.jp

 

 

 

 

 

Wells Fargo Bank, National Association

 

Revolving Credit Facility Commitment: $50,000,000
Term Commitment: $0
Term Revolving Commitment: $0
Revolving Letter of Credit Commitment: $0

 

1740 Broadway
Denver, CO 80274
Attention: Edward Cooper III
Phone: (312) 845-9747
Facsimile: (312) 845-4462
Email: ed.cooper3@wellsfargo.com

 

2

--------------------------------------------------------------------------------


 

Exhibit E

TERM NOTE

 

$                       

                            , 20   

 

Denver, Colorado

 

For value received, AMERICAN CRYSTAL SUGAR COMPANY, a cooperative association
formed under the laws of the State of Minnesota (the “Borrower”), promises to
pay to the order of                              , a                     (the
“Lender”), at such place as the Administrative Agent under the Credit Agreement
defined below may from time to time designate in writing, in lawful money of the
United States of America and in immediately available funds, the principal sum
of                           Dollars ($                  ), together with
interest on the unpaid principal balance hereof outstanding from time to time at
such interest rates and payable at such times as are specified in the Amended
and Restated Credit Agreement dated as of July 30, 2009 by and among the
Borrower, the Lender, certain other Lenders from time to time party thereto, and
CoBank, ACB, as administrative agent (as amended by a First Amendment to Amended
and Restated Credit Agreement dated as of July 30, 2010, and as further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”).

 

This Note is a Term Note as defined in the Credit Agreement, and is issued
subject and pursuant to the Credit Agreement, which, among other things,
provides for the amount and date of payments of principal and interest required
hereunder, acceleration of the maturity hereof upon the occurrence of an Event
of Default (as defined in the Credit Agreement), and prepayment hereof upon the
occurrence of certain events.

 

This Note is issued in substitution for and replacement of, but not repayment
of, the Revolving Term Loan T01 issued by the Borrower in favor of the Lender
dated July 30, 2009, in the original principal amount of $48,707,402.

 

The Borrower shall pay all costs of collection, including reasonable attorneys’
fees and legal expenses, if this Note is not paid when due, whether or not legal
proceedings are commenced.

 

Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.

 

 

AMERICAN CRYSTAL SUGAR COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

1

--------------------------------------------------------------------------------


 

Exhibit F

TERM REVOLVING NOTE

$               

                   , 20   

 

Denver, Colorado

 

For value received, AMERICAN CRYSTAL SUGAR COMPANY, a cooperative association
formed under the laws of the State of Minnesota (the “Borrower”), promises to
pay to the order of                               , a
                               (the “Lender”), at such place as the
Administrative Agent under the Credit Agreement defined below may from time to
time designate in writing, in lawful money of the United States of America and
in immediately available funds, the principal sum of                         
Dollars ($                 ), or, if less, the aggregate unpaid principal amount
of all Term Revolving Advances (as defined in the Credit Agreement) made by the
Lender to the Borrower under the Amended and Restated Credit Agreement dated as
of July 30, 2009 by and among the Borrower, the Lender, certain other Lenders
from time to time party thereto and CoBank, ACB, as administrative agent (as
amended by a First Amendment to Amended and Restated Credit Agreement dated as
of July 30, 2010, and as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), together with interest on
the unpaid principal balance hereof at such interest rates and payable at such
times as are specified in the Credit Agreement.

 

This Note is a Term Revolving Note as defined in the Credit Agreement, and is
issued subject and pursuant to the Credit Agreement, which, among other things,
provides for the amount and date of payments of principal and interest required
hereunder, acceleration of the maturity hereof upon the occurrence of an Event
of Default (as defined in the Credit Agreement), and prepayment hereof upon the
occurrence of certain events.

 

This Note is issued in substitution for and replacement of, but not repayment
of, the Revolving Term Loan T06 issued by the Borrower in favor of the Lender
dated July 30, 2009, in the original principal amount of $65,000,000.

 

The Borrower shall pay all costs of collection, including reasonable attorneys’
fees and legal expenses, if this Note is not paid when due, whether or not legal
proceedings are commenced.

 

Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.

 

 

AMERICAN CRYSTAL SUGAR COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

1

--------------------------------------------------------------------------------